On Motion for Rehearing.
On motion for rehearing, the plaintiff asserts that he did in fact file a timely direct appeal from the trial court’s dismissal order, albeit to the Supreme Court rather than to this court, but that he later withdrew that appeal in reliance upon this court’s action in granting the defendants’ application for interlocutory appeal. Attached to the brief in support of the motion for rehearing are copies of the notice of appeal to the Supreme Court, the letter withdrawing that appeal, and several other documents allegedly on file with the Supreme Court. It *658is axiomatic that exhibits contained in an appellate brief which do not appear in the record or transcript on file in this court cannot be considered by this court. See, e.g., Jenkins v. Chambers, 127 Ga. App. 200, 204 (193 SE2d 222) (1972); Life Ins. Co. v. Thomas, 127 Ga. App. 682 (1) (194 SE2d 625) (1972). In any event, the fact that an appeal was previously filed and withdrawn in the Supreme Court obviously could not have the effect of establishing jurisdiction in this court over a case in which such jurisdiction would not otherwise exist. Although our dismissal of the plaintiff’s cross-appeal may regretfully have the appearance of being based on the disingenuous manner in which the defendants presented their original application for interlocutory appeal, the fact remains that the plaintiff had the absolute right to pursue a direct appeal from the adverse judgment entered against him by the trial court in this case and that it was he who chose voluntarily to relinquish that right.
Decided April 3, 1985
Rehearing denied April 29, 1985
Hubert C. Lovein, Jr., James V. Towson, John W. Collier, for appellants.
Monroe J. Feldman, Michael D. Goodman, for appellee.